In an action on promissory notes, the appeal is from a judgment dismissing the complaint on the merits at the end of the plaintiff’s case. Judgment reversed and a new trial granted, with costs to appellant to abide the event. We find in the record presented evidence sufficient to establish, prima facie, a valid consideration for the notes which are the subject of the action, and we are unable to agree that the evidence establishes, as a matter of law, lack of authority on the part of plaintiff’s vice-president, who verified the *701complaint, to prosecute the action in the corporate name, or that affirmative action by the board of directors was necessary to authorize such action by him. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.